                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INRE:                                                  CIVIL ACTION Nos. 19-163
EDWARD THOMAS KENNEDY,                                                   19-212
      Plaintiff,

                                             ORDER

        AND NOW, this 25th day of January 2019, upon considering pro se Plaintiff Edward

Thomas Kennedy's Motions for leave to proceed in forma pauperis (ECF Doc. Nos. 1),

Complaints (ECF Doc. Nos. 2), various prose Motions (ECF Doc. Nos. 3, 4, 5) in the above civil

actions and for reasons in the accompanying Memorandum, it is ORDERED:

        1.     Plaintiffs Motions for leave to proceed informapauperis (ECF Doc. Nos. 1) in the

above cases are GRANTED;

        2.     The Complaints in the above cases are DISMISSED. Plaintiffs federal claims are

DISMISSED with prejudice. Plaintiffs state law claims are DISMISSED without prejudice

for lack of subject matter jurisdiction. Plaintiff may not file an amended complaint in the above

cases, as an amendment is futile;

       3.      All other pending Motions (ECF Doc. Nos. 3, 4, 5) in both captioned cases are

DENIED;

       4.      No later than February 8, 2019, Plaintiff shall show cause in a "Response to Show

Cause" not to exceed twenty pages filed only in Civil Action No. 19-163 as why we should not

enjoin him from filing any more civil cases surrounding facts addressed in his eleven 2018

dismissed cases without paying the filing and administrative fees due to his filing thirteen cases in

less than one year obtaining in forma pauperis status, with all but one dismissed before service,

and repeatedly challenging the same conduct;
       5.      The Clerk of Court shall assign future cases filed by Mr. Kennedy prose to our

docket; and,

       6.      The Clerk of Court shall docket this Order in both captioned cases and CLOSE the

two captioned cases.



                                                  @J-
                                                   KEARNEY@




                                              2
